Appeal from a judgment of Genesee County Court (Noonan, J.), entered October 17, 2001, convicting defendant after a jury trial of, inter alia, felony driving while intoxicated.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [i]) and aggravated unlicensed operation of a motor vehicle in the first degree (§511 [3] [a]). Contrary to defendant’s contentions, the conviction is supported by legally sufficient evidence (see People v Dugan, 188 AD2d 927, 928 [1992], lv denied 81 NY2d 839 [1993]), and the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Present — Green, J.P, Wisner, Scudder, Gorski and Lawton, JJ.